United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.D., claiming as widow of S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spring Valley, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0149
Issued: August 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 2, 2015 appellant filed a timely appeal of a May 11, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant established that the employee’s death was causally related
to factors of his federal employment.

1

Appellant filed a timely request for oral argument. By order dated April 13, 2016, the Board exercised its
discretion and denied her request as it determined that her arguments could adequately be addressed in a decision
based on a review of the case record. Order Denying Request for Oral Argument, Docket No. 16-0149 (issued
April 13, 2016).
2

5 U.S.C. § 8101 et seq.

On appeal, appellant argues that the impartial medical specialist selected by OWCP was
not qualified in the appropriate specialties of oncology and psychiatry.
FACTUAL HISTORY
On July 12, 1997 the employee, then a 46-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging an emotional condition due to factors of his federal
employment. OWCP accepted the claim on August 13, 2001 for adjustment disorder with mixed
anxiety and depressed mood. It authorized compensation from July 12 until October 23, 1997,
the date the conditions were found to have resolved.
This case has previously been before the Board on appeal.3 The employee died on
April 12, 2001 and appellant, the employee’s widow, filed a claim for survivor benefits (Form
CA-5) on September 3, 2003 alleging that the employee’s death was causally related to his
accepted employment injury.
In the most recent Board decision in this case, dated August 26, 2013, the Board set aside
an August 23, 2012 decision and remanded for further development.4 The Board found that the
reports by Dr. Shamoon Ahmad, a Board-certified internist with a subspecialty in oncology, were
insufficient to resolve the conflict in the medical opinion evidence as they failed to provide an
adequate explanation for the conclusions on the questions pertaining to aggravation and causal
relationship. The Board instructed OWCP to refer the employee’s case record to another
impartial specialist to resolve the remaining conflict in the medical opinion evidence. The facts
and circumstances of the case as set forth in the Board’s prior decisions are incorporated herein
by reference.
On January 23, 2014 OWCP referred the employee’s case record to Dr. Vandana
Agarwal, a Board-certified internist with subspecialty certifications in medical oncology and
3

In the first appeal, the Board found in a January 24, 2000 decision that the employee had established a
compensable factor as his postal route required more than eight hours to prepare and complete. The Board
remanded the case to OWCP for further development. Docket No. 99-1439 (issued January 24, 2000). In the
second appeal, the Board set aside a nonmerit decision dated June 2, 2006. Docket No. 06-1937 (issued
March 9, 2007). OWCP had improperly denied appellant’s request for a merit review as she had submitted relevant
new factual evidence. On March 26, 2008 the Board set aside the April 20, 2007 OWCP decision denying
appellant’s claim. Docket No. 06-1937 (issued March 9, 2007). As the case was not in posture for decision on the
question of whether appellant had established compensable factors of harassment and retaliation. In a
September 24, 2009 decision, the Board remanded the case for further development of the medical evidence as the
Board found the evidence sufficient to establish that the employee was subjected to retaliation in his federal
employment. OWCP was instructed to further develop the evidence and then rule upon the issue of whether the
employee’s death was caused or aggravated by his employment. Docket No. 08-2109 (September 24, 2009). On
February 22, 2011 the Board set aside a May 13, 2010 OWCP decision and remanded for further development. The
Board found that there was an unresolved conflict in the medical opinion evidence between Dr. Khalid Rehman, a
second opinion Board-certified internist with subspecialties in hematology and oncology, who found the colon
cancer was not caused by the employee’s employment and Dr. Paul Rosch, appellant’s Board-certified internist, who
opined that colon cancer could be caused or aggravated by depression and stress requiring further development of
the evidence on the issue of whether the employee’s colon cancer was caused or hastened by the accepted emotional
condition. Docket No. 10-1719 (issued February 22, 2011).
4

Docket No. 13-235 (issued August 26, 2003).

2

hematology, to resolve the conflict in the medical opinion evidence. The statement of accepted
facts (SOAF) provided to Dr. Agarwal noted that the accepted condition of adjustment disorder
with mixed anxiety and depressed mood, resolved as of October 23, 1997. It further noted that
OWCP had accepted as compensable factors of employment that the employee’s carrier route
required more than eight hours per day to complete and that the employee had been subjected to
retaliation and harassment at the employing establishment. Dr. Agarwal was asked to determine
whether the employee’s colon cancer had been caused or aggravated by the accepted work
factors.
In an April 30, 2014 report, Dr. Agarwal reviewed the employee’s medical records and
provided his agreement with previous opinions that the employee’s work environment did not
cause his colon cancer. He noted that all the medical records and records OWCP provided were
reviewed. Based on his review of medical literature Dr. Agarwal opined that anxiety and stress
did not cause or exacerbate colon cancer. Thus, he concluded that the employee’s colon cancer
had not been precipitated or aggravated by his emotional distress and depression.
On September 4, 2014 OWCP requested that Dr. Agarwal provide clarification of his
medical opinion and requested that he provide responses to the questions posed.
In an October 15, 2014 supplemental report, Dr. Agarwal opined that overwork,
retaliation, and harassment did not cause, accelerate, or aggravate the employee’s colon, or
metastatic colon cancer. He noted the lack of any data in the medical literature supporting a
causal relationship between stress and emotional well-being and metastic colon cancer by
aggravation, acceleration, or causation. Dr. Agarwal also noted that metastatic cancer was a
treatable, but incurable disease with a short life expectancy of approximately two years. He also
noted that the condition was unrelated to either a depressed mood or anxiety.
By decision dated May 11, 2015, OWCP denied appellant’s claim for survivor benefits.
It found that the opinion of Dr. Agarwal, the impartial medical specialist, established that the
employee’s colon cancer and death were unrelated to the accepted emotional condition or
compensable work factors.
LEGAL PRECEDENT
FECA5 provides that the United States shall pay compensation for disability or death of
an employee resulting from personal injury sustained while in the performance of duty.6
However, an award of compensation in a survivor’s claim may not be based on surmise,
conjecture, or speculation or on appellant’s belief that the employee’s death was caused,
precipitated, or aggravated by his employment. A claimant has the burden of proving by the
weight of the reliable, probative, and substantial evidence that the employee’s death was causally
related to his or her employment.7 This burden includes the necessity of furnishing rationalized

5

Supra note 2.

6

5 U.S.C. § 8102(a).

7

D.H. (G.H.), 58 ECAB 636 (2007); Viola Stanko (Charles Stanko), 56 ECAB 636 (2005).

3

medical opinion evidence, based on a complete factual and medical background, showing causal
relationship.8
Section 8123(a) of FECA9 provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination.11 This is called a referee examination and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.12
ANALYSIS
As noted above, the Board, in an August 26, 2013 decision, found that the opinion of
Dr. Ahmad, who had been selected as the impartial medical referee, was insufficient to resolve
the conflict in the medical opinion evidence as he failed to provide adequate rationale supporting
his conclusions. On remand, OWCP properly referred the employee’s case record for review by
another impartial medical referee, Dr. Agarwal.
The Board finds that the reports of Dr. Agarwal are sufficient to resolve the conflict in
the medical opinion. In his April 30, 2014 report, Dr. Agarwal reviewed the employee’s medical
records, along with a statement of accepted facts, and opined that there was no causal
relationship between the employee’s accepted emotional condition and aggravation of his colon
cancer. He referenced the lack of medical literature supporting any relationship between cancer,
stress, and emotional well-being and concurred with prior medical opinions negating any causal
relationship. In a supplemental October 15, 2014 report, Dr. Agarwal responded to the questions
posed by OWCP and further clarified his finding that the employee’s colon cancer was not
aggravated or caused by the employee’s emotional condition. He explained that metastic colon
cancer was a treatable, but an incurable disease with an approximate life span of two years and
unrelated to depressed mood or anxiety. Dr. Agarwal provided an unequivocal and sufficiently
rationalized opinion, based on the evidence of record and review of medical literature, when
concluding that the employee’s colon cancer had not been caused or aggravated by the accepted
emotional condition.
As explained above, an opinion of a referee physician is entitled to special weight if it is
based on a complete background and is supported by medical rationale. The April 15, 2014
8

L.R. (E.R.), 58 ECAB 369 (2007); Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

9

5 U.S.C. § 8123(a).

10

J.J., Docket No. 09-27 (issued February 10, 2009); F.R., 58 ECAB 607 (2007); Darlene R. Kennedy, 57 ECAB
414 (2006).
11

20 C.F.R. § 10.321.

12

R.H., 59 ECAB 382 (2008); Elaine Sneed, 56 ECAB 373 (2005).

4

report and October 15, 2014 supplemental report from Dr. Agarwal provide a rationalized
medical opinion based on a complete background. The Board finds that Dr. Agarwal is entitled
to the special weight accorded an impartial medical examiner and his opinion represents the
weight of the evidence.
On appeal, appellant argues that Dr. Agarwal is not an appropriate specialist as he has no
psychiatric or psychological experience. In the prior appeal, she made the same argument
regarding Dr. Ahmad. Contrary to appellant’s contention, Dr. Agarwal is an appropriate
specialist as he had Board certifications in medical oncology and hematology. As the issue
presented concerned whether the employee’s colon cancer was caused or aggravated by the
accepted employment factors, the Board finds that Dr. Agarwal was an appropriate specialist.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that the employee’s death was causally
related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2015 is affirmed.
Issued: August 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

